Case 3:20-cv-01372-TAD-KLH Document 16 Filed 11/13/20 Page 1 of 1 PageID #: 152




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                               MONROE DIVISION


 AARON LARRY BOWMAN                         CIVIL ACTION NO: 3:20-cv-01372-TADKLH

 VERSUS
                                            DISTRICT JUDGE: TERRY DOUGHTY
 OUACHITA PARISH SHERIFF’S                  MAGISTRATE JUDGE KAREN HAYES
 OFFICE, ET AL


                                          ORDER
       Considering the foregoing Motion to Enroll as Co-Counsel,

       IT IS ORDERED that JESSICA W. WILLIAMS be permitted to enroll as co-counsel for

 AARON LARRY BOWMAN in these proceedings.

       Signed this ______            November
                    13th day of ____________________________, 2020 in Monroe, Louisiana.




                          _________________________________
                                              JUDGE
